EXHIBIT Summary of Certain Executive Officer and Director Compensation Arrangements Named Executive Officer Salary and Bonus Information The following table presents the base salaries as of February 24, 2009 of our named executive officers serving as executive officers as of December 31, Name Salary Louis Raspino $ 950,000 Rodney W. Eads $ 560,000 Brian C. Voegele $ 425,000 W. Gregory Looser $ 402,000 Lonnie D. Bane $ 352,000 Under our annual incentive compensation plan for 2009, bonuses for executive officers will be paid based on the achievement of specific objectives established by our Compensation Committee. The objectives under the plan for 2009 (with target weight) consist of earnings per share (30%), operating and general and administrative expense control (15%), operating efficiency (10%), working capital (10%), safety performance on a company-wide basis (10%) and personal performance goals (25%). Bonuses for executive officers under the 2009 plan will be determined with reference to the level of achievement of the plan objectives.
